Case 6:17-cv-01170-TAD-CBW Document 204 Filed 04/24/20 Page 1 of 5 PageID #: 3119



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

  CHRISTOPHER PREJEAN,                                         CIVIL ACTION NO. 17-1170
  on behalf of Himself and Other
  Persons Similarly Situated

  VERSUS                                                       JUDGE TERRY A. DOUGHTY

  SATELLITE, INC.,                                             MAG. JUDGE WHITEHURST
  LYNN JENKINS & PAMELA MCCUE


                                              RULING

         Pending before the Court is Plaintiffs’ Motion in Limine to Exclude Opinion and

  Speculation Testimony of Lynn Jenkins and Satellite Country Managers [Doc. No. 184].

  Plaintiffs move the Court to exclude “opinion and speculation testimony of Lynn Jenkins and the

  Satellite Country managers [such as Lavelle Tullis and Derrick Wright] regarding the number of

  hours worked by the Plaintiffs, as well as opinions as to the accuracy of the testimony of the

  Plaintiffs regarding the number of hours worked[.]” Id. at pp. 1, 4. Defendant Satellite Country,

  Inc. (“Satellite Country”) opposes Plaintiffs’ motion.     For the following reasons, Plaintiffs’

  Motion in Limine is DENIED.

         This is a collective action under the Fair Labor Standards Act (“FLSA”). Trial was

  previously set for May, but has recently been continued to December 2020.

         At trial, the central issue to be decided is whether the satellite technicians were employees

  or independent contractors of Satellite Country.       If the technicians are determined to be

  employees, the jury must determine the amount of damages due to them. To assess damages, the

  jury will need to determine the hours worked by the Plaintiffs. Given their position that Plaintiffs
Case 6:17-cv-01170-TAD-CBW Document 204 Filed 04/24/20 Page 2 of 5 PageID #: 3120



  were independent contractors, Defendants did not keep the hours worked by their technicians for

  any given work week.

         Among any other evidence, Plaintiffs intend to offer their own testimony on the hours

  worked. As part of its defense, Satellite Country intends to offer the testimony of Lynn Jenkins

  (“Jenkins”), the founder and CEO of Satellite Country, and Derek Wright (“Wright”) and Lavern

  Tullis (“Tullis”), managers for Satellite Country.

         The FLSA generally prohibits a covered employer from employing a worker “for a

  workweek longer than forty hours unless such employee receives compensation for his

  employment in excess of the hours above specified at a rate not less than one and one-half times

  the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1). The FLSA provides that an

  employer who violates the requirement to pay overtime compensation “shall be liable to the

  employee or employees affected in the amount of ... their unpaid overtime compensation . . . and

  in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).13.

         An employee bringing an FLSA claim based on unpaid overtime compensation “must first

  demonstrate that she has performed work for which she alleges she was not compensated.”

  Harvill v. Westward Commc'ns, L.L.C., 433 F.3d 428, 441 (5th Cir. 2005) (citing Anderson v.

  Mount Clemens Pottery Co., 328 U.S. 680, 687–88 (1946)). If, as in this case, the employer has

  not kept time records, an employee can discharge this burden of proof

                if he proves that he has in fact performed work for which he was
                improperly compensated and if he produces sufficient evidence to
                show the amount and extent of that work as a matter of just and
                reasonable inference. The burden then shifts to the employer to
                come forward with evidence of the precise amount of work
                performed or with evidence to negative the reasonableness of the
                inference to be drawn from the employee’s evidence. If the
                employer fails to produce such evidence, the court may then award

                                                 2
Case 6:17-cv-01170-TAD-CBW Document 204 Filed 04/24/20 Page 3 of 5 PageID #: 3121



                 damages to the employee even though the result may only be
                 approximate.


  Id. at 687-88 (emphasis added).

         As previously discussed in the Court’s denial of Satellite Country’s Motion for Summary

  Judgment on damages [Doc. No. 178], Plaintiffs intend to offer estimates of their work hours,

  which Satellite Country has characterized as “‘generic and monolithic assertion[s].’” [Doc. No.

  176, p. 8]. In their motion, Satellite Country sought a ruling from the Court “discredit[ing]

  Plaintiffs’ evidence as unbelievable because they testified the same way.” Id. The Court found

  that such a credibility determination was for the jury to decide and denied the Motion for Summary

  Judgment, but stated that Satellite Country would “have the opportunity at trial to attack Plaintiffs’

  credibility and rebut Plaintiffs’ testimony with their own evidence.” Id.

         Plaintiffs now, however, seek to prevent Satellite Country from offering such evidence

  based on discovery responses and deposition testimony in which Satellite Country, Jenkins, and

  others admit that they did not have time records and do not know exactly how many hours each

  satellite technician worked.

         Satellite Country responds that the core issues at trial will be the characterization of

  Plaintiffs’ employment, the hours worked, and, if Satellite Country is found to have violated the

  FLSA, whether Satellite Country acted willfully. It contends that Jenkins and managers, Wright

  and Tullis, can properly offer lay opinion testimony based on their duties and knowledge of the

  satellite industry and of the day-to-day operations of Satellite Country itself. Jenkins, as founder

  and CEO of Satellite Country, has worked in the satellite industry for years. As part of their

  employment with Satellite Country, Wright and Tullis track the work order fulfillment process.


                                                    3
Case 6:17-cv-01170-TAD-CBW Document 204 Filed 04/24/20 Page 4 of 5 PageID #: 3122



  They monitor the work order to see when it gets started, completed and when the technician is

  available to take a new work order. If a technician is taking longer than normal to complete a

  work order, or finishes one more quickly than is normal, Wright or Tullis makes sure the work

  order tracking system is updated properly, so that an available technician can pick up the next work

  order in the que. In line with these duties, Satellite Country contends that Wright and Tullis are

  constantly monitoring where contractors are in the work order process, so they can understand

  when the tech might be available, if willing, to accept another work order.

         Pursuant to Federal Rule of Evidence 602, “[a] witness may testify to a matter only if

  evidence is introduced sufficient to support a finding that the witness has personal knowledge of

  the matter. Evidence to prove personal knowledge may consist of the witness’s own testimony.

  This rule does not apply to a witness’s expert testimony under Rule 703.” Additionally, a lay

  witness may offer opinion testimony if the opinion is “(a) rationally based on the witness’s

  perception; (b) helpful to clearly understanding the witness’s testimony or to determining a fact in

  issue; and(c) not based on scientific, technical, or other specialized knowledge with the scope of

  Rule 702.     Fed. R. Evid. 701.     “[S]peculative opinion testimony by lay witnesses – i.e.,

  testimony not based upon the witness’s perception – is generally considered inadmissible.”

  Washington v. Department of Transp., 8 F.3d 296, 300 (5th Cir. 1993).

         The Court finds that Satellite Country has sufficiently demonstrated that Jenkins, Wright,

  and Tullis have personal knowledge which will permit them to offer lay opinions rationally based

  on their individual experience at Satellite Country and/or in the satellite industry. They have

  personal knowledge of the business and the requirements of satellite technicians, their opinions

  will be rationally based on their knowledge, and such opinions will be helpful to the jury in


                                                   4
Case 6:17-cv-01170-TAD-CBW Document 204 Filed 04/24/20 Page 5 of 5 PageID #: 3123



  determining the amount of damages owed if Satellite is found liable and further if it acted willfully

  in failing to properly pay overtime under the FLSA. Even if these witnesses do not offer

  testimony on the precise hours worked by Plaintiffs, their testimony would be relevant and helpful

  to the jury to the extent that it negates the reasonableness of the inference to be drawn from

  Plaintiffs’ evidence. Accordingly, Plaintiffs’ Motion in Limine is DENIED, subject to their right

  to make specific objections at trial.

         MONROE, LOUISIANA, this 24th day of April, 2020.




                                                __________________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT JUDGE




                                                   5
